DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ election filed on 12/28/2021.
	
Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
2.	Applicant's election with traverse of the species I and the subspecies of Figs. 1-4, in the reply filed on 12/28/2021, is acknowledged.  
3.	Claim 1 is allowable. The restriction requirement as to the different species, as set forth in the Office Action mailed on 11/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claims. Claims 3-9 are no longer withdrawn from further consideration because these claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject 
	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
4.	The drawings were received on 08/220/2020.  These drawings are approved.

Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The examiner suggests a title incorporating the features of screw compressor having a difference pressure of the fluid applied to the seal ring on the delivery side shaft sealing unit.
6.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a delivery side shaft sealing unit” recited in claims 1 and 5

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
9.	Claims 1-10 are objected to under 37 CFR 1.75(a) as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- Claims 1 and 6, the phrase “capable of” is vague and indefinite.  The phrase has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.   Accordingly, the term “capable of” should not be used/be avoided in the claim language.
a side wall surface” is confusing, because it is unclear whether applicants are claiming “a first side wall surface (77)” or “a second side wall surface (78)”.  Appropriate clarification and correction is required.
- Claim 1, the limitation “one side, in an axial direction, of the seal ring” (see page 2, line 18 and 20) and “on another side, in an axial direction, of the seal ring” are unclear because there is no reference frame for the shaft sealing fluid passage (63) flowing to the right side (94) or left side (93) of the seal ring (72) with respect to the second side wall surface (78) of the annular groove (71). 
Accordingly, the applicants are suggested to correct as: “a fluid to one side, in an axial direction, of the seal ring” should be changed to -- a fluid to a second side surface, in an axial direction with respect to a second side wall surface of the annular groove, of the seal ring --; “on another side, in an axial direction, of the seal ring” should be changed to – on a first side surface, in an axial direction with respect to a first side wall surface of the annular groove, of the seal ring--. Appropriate correction is required.
- Claim 2, the term "distal end side of the shaft section" is a relative term, which renders the claim indefinite.  The term "distal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close an element must be to be covered under the term “distal”.  
- Claims 4-5, the term "proximal end side" is a relative term, which renders the claim indefinite.  The term "proximal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close an element must be to be covered under the term “proximal”.  
	

Allowable Subject Matter
10.	Claims 1-10 are allowed over the prior art of record.
11.	The following is a statement of reasons for the indication of allowable subject matter:  
	- Claim 1 and its dependent claims are allowable because the prior art fails to disclose or render obvious the claimed combination including the limitation directed to the delivery side shaft sealing unit including an annular groove provided in an outer circumferential portion in the shaft section on the delivery side, a seal ring disposed movably in an axial direction of the shaft section on the delivery side within the annular groove, the seal ring sliding contact with an inner wall surface of the shaft hole on the delivery side and a second side wall surface of the annular groove, and a shaft sealing fluid supply passage provided in the casing so as to make an outside of the casing and the shaft hole on the delivery side communicate with each other, the shaft sealing fluid supply passage being configured to supply a fluid to a second side surface, in an axial direction with respect to a second side wall surface of the annular groove, of the seal ring; and pressure of the fluid that is supplied to the second side surface in the axial direction with respect to the second side wall surface of the annular groove, of the seal ring via the shaft sealing fluid supply passage being set higher than pressure that acts on a first side surface, in an axial direction with respect to a first side wall surface of the annular groove, of the seal ring, as recited in claim 1.

Prior Art
12.	The IDS (PTO-1449) filed on Aug. 20, 2020 has been considered.  An initialized copy is attached hereto.  
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of eight patents: Sugimura (U.S. Patent Number 3,971,563), Mori et al. (U.S. Patent Number 4,487,563), Gwin (U.S. Patent Number 5,281,116), Ernens (U.S. Patent Number 6,095,780), Takahashi (U.S. Patent Application Publication Number 2015/0240950A1), Kato et al. (Publication Number JP 2017-044123A), Miyatake (Publication Number WO2016/052297A1) and (Publication Number WO20116/052298A1), each further discloses a state of the art.

Conclusion
14.	This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746